Title: Thomas Jefferson to James Lyle, 5 April 1811
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Monticello Apr. 5. 11.
          
            In my letter of Jan. 27. I informed you I was just setting out for Bedford to see about getting my crop of wheat there ground & brought to market, out of which I should be enabled to make you a paiment. I found it in a disagreeable situation. it had been delivered to be ground at a mill, the dam of which had recently given way. I endeavored to withdraw it but the miller refused, engaging to have his dam up & the flour delivered within the season. I staid there a month, and was assured when I came away that the dam would be compleated within the next three weeks, when my wheat should be immediately ground. of course it should now be ready or nearly so to be sent down. it will be consigned to Messrs Gibson & Jefferson, & will enable me when sold to pay you 1000.D. I sincerely wish it could have been more, but the plantation expences coming out of it, do not leave more at my disposal. Accept my best wishes for the continuance of life & health & assurances of my great esteem & respect
          
            Th: Jefferson
          
        